Citation Nr: 0614050	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  94-44 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to an increased rating for residuals of a 
through and through, gunshot wound, left foot, muscle group 
XI, with traumatic arthritis, rated 10 percent prior to 
November 29, 2002.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound, through and through, left foot with traumatic 
arthritis, currently rated 20 percent disabling.

3.  Entitlement to service connection for residuals of an 
injury of the chest (ribs).

4.  Entitlement to service connection for residuals of an 
injury of the neck.

5.  Entitlement to service connection for residuals of an 
injury of the spinal cord.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had recognized guerilla service from October 1944 
to May 1945 and from June 13 to 15, 1945.

This appeal is from April 1994 and January 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.

The issue of increased rating for residuals of a through and 
through gunshot wound of the left foot, muscle group XI, with 
traumatic arthritis, as currently staged is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have a chest conditions that results 
from injury sustained in active service.

2.  The veteran does not have a neck condition that results 
from injury sustained in active service.

3.  The veteran does not have a spine or spinal cord 
condition that results from injury sustained in active 
service.
CONCLUSIONS OF LAW

1.  Disability of the chest was not incurred or aggravated in 
wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 
3.309(a) (2005).

2.  Disability of the neck was not incurred or aggravated in 
wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 
3.309(a) (2005).

3.  Disability of the spine or spinal cord was not incurred 
or aggravated in wartime service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d), 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran served in combat in World War II.  He sustained a 
combat-related injury, and he asserts that he sustained other 
injuries during that combat.  To the extent of his testimony 
is satisfactory evidence of the fact he asserts, the event he 
reports is presumed true unless rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2005).  

The veteran is competent as a lay person to report that he 
fell after he was shot.  He is competent to say he sustained 
some injury of his neck, chest, and back.  He is not 
competent to assert the specific internal injuries he 
sustained, whether an injury of the chest, such as a fracture 
of one or more ribs, or the physiology of an injury of the 
spine or spinal cord.  Determining the result of a fall i.e., 
whether contusion, fracture, herniation of a disc, or other 
sequel of the initial trauma, requires medical expertise that 
the veteran lacks.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992).  The veteran is competent to report swelling of a 
body part that sustained a blow.  He is competent to report a 
fracture if the bone protrudes through the skin or there is 
some other comparably obvious evidence of fracture.  He is 
not competent to report a fracture of ribs or vertebrae, or 
injury of the spinal cord unless any of those are observable 
to a lay person, Id., and no evidence of record in this case 
is persuasive that any rib fracture or neck or spinal cord 
injury was of that type.  

For the same reason, the numerous lay statements of record 
attesting to know of or have witnessed the veteran's fall are 
probative complaints the veteran was heard to voice, but not 
of any particular injury.  The probative value of statements 
by persons who identified themselves as "quack doctor," or 
"Mohammedan doctor," or otherwise having treated the 
veteran, but who did not report a generally recognized 
medical credential is the same as those of lay persons.  This 
weighing of those statements is shown as reasonable, because 
the statements report treatment with local or folk medicines 
for swellings and affected parts of the body; they evidence 
no particular knowledge of the internal effects of the 
reported fall, and one statement of October 1954 by one of 
his care givers identified the need for treatment of internal 
bodily disorders by a "modern competent physician."  The 
impression taken from the statements of these non-M.D. 
credentialed persons is that they, too, lack the medical 
expertise necessary to render their medical opinions 
probative of the injuries the veteran sustained in service.  
Id.

The presumption of incurrence in combat in this case extends 
to the fact of the fall and to the fact of swelling of the 
chest, and to the report of pain in the back.  It does not 
extend to those matters that are beyond the veteran's or 
other lay witnesses' competence to observe, such as the 
alleged fracture of one or more ribs or to the unidentified 
injury of the neck or spinal cord.  The presumption of 
incurrence in combat does not extend to proof of current 
disability or to proof of a nexus between any current 
disability and the presumed fall in combat.  The presumption 
of the fact of the injury does not constitute evidence of 
current disability, nor does the legal presumption of injury 
in combat substitute for evidence of a nexus between an 
injury incurred in service and a current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995)(citations omitted) 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (Table)

There are no official records of the veteran's injuries in 
service.  The veteran reported in his August 1954 initial 
claim for service connection that the enemy spotted and fired 
upon his patrol, and that while in retreat, carrying a box of 
bullets, he sustained a gunshot wound of the left foot and 
fell over a log, sustaining injuries in that fall when the 
box of bullets landed on his left breast.  In September 1955 
and thereafter, he reported that he was in a tree when the 
enemy shot him in the left foot and he fell from the tree 
sustaining injuries of his left chest, neck and spinal cord.  
It is noteworthy that the first lay statements corroborating 
the veteran's account report that he fell over a log while 
retreating from the enemy.  After the veteran changed his 
account to having fallen from a tree, the lay statements 
reported knowing of or witnessing that he fell from a tree.  
Although the veteran's amendment of the circumstances of his 
injuries and of the witnesses' accounts of what they saw 
tends to raise suspicion about the credibility of all of the 
statements, the changes are not the clear and convincing 
evidence to the contrary necessary to rebut the presumption 
that the veteran fell while in combat.

The veteran's consistent account has been that after 
ineffective treatment in the field, he went to another 
facility for about a week, and then to a U.S. Army Field 
Hospital at Zamboanga.  The veteran reported hospitalization 
at Zamboanga in February and March 1945 in his September 1946 
Affidavit for Philippine Army Personnel.  The document shows 
the reason as "sick," but no further medical information 
can be gleaned from the document.  Diligent search for 
records from that hospital in October 1954 was negative for 
any records from that facility, or any other service medical 
records.  The veteran reported in February and April 2005 
that the field hospital had been set up in a provincial 
school house, and the hospital was closed long ago.  It is 
reasonable to conclude that further action to obtain 
contemporaneous service records is futile.  38 C.F.R. 
§ 3.159(c)(2) (2005).

The veteran has asserted continuous disability since the fall 
in service.  Nothing in the record explains or even addresses 
the hiatus in treatment records from the time of separation 
from service until the earliest reported post-service medical 
treatment of any sort for any reason.  That record, a 
November 1955 statement by Dr. Cid makes no reference to 
injury in service or the time of onset of the complaints for 
which he treated the veteran.  The hiatus in the evidence 
weighs against the veteran's reports of continuous symptoms 
since service.  In the absence of any medical evidence of the 
status of the veteran's complaints from his separation from 
service until 1952, there is no evidence upon which to apply 
a presumption of service connection of arthritis in any body 
part, because there is no evidence upon which it could be 
found 10 percent disabling within a year after separation 
from service even though not shown to be chronic in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).

The claims file contains reports and medical records of over 
50 years from numerous physicians who reported their 
credential as "M.D."  Dr. Alvarez treated the veteran in 
August 1954, noting the veteran's report of injury in combat 
and of current complaints of pain all over the body including 
the chest and back.  Examination found the neck normal, the 
chest symmetrical in expansion and development.  He 
diagnosed, in pertinent part, muscular rheumatism of the back 
and hips.  He did not opine that the findings were related to 
service.  The report of an August 1954 chest x ray of the 
same date included that the chest was weak because of broken 
ribs, apparently of the right side.  Dr. Alvarez did not 
report clinical evidence of broken ribs, and the veteran has 
consistently alleged his injury was of his left chest.  
Consequently, the x ray report is not probative evidence of 
current residuals of the claimed left-sided injury.

In October 1954, Tuan Mohammad reported that he was a comrade 
of the veteran's and a Mohammedan doctor who treated the 
veteran for dislocated ribs sustained in service.  For the 
reasons stated above, and because the statement does not 
identify which ribs were dislocated, the report is of little 
probative value.  VA examination in July1955 found the 
veteran's chest fairly developed, with slight tenderness in 
the right scapular area and left lower ribs without any 
associated impairments.  There was slight lumbosacral 
tenderness, and x ray studies revealed a normal chest, and 
sacrolization of the transverse process of the L5 vertebra 
and slight spina bifida oculta.  This x ray finding is deemed 
reliable because the study was done under known, controlled 
circumstances, and it is persuasive evidence that at that 
time there were no residuals of a fractured rib and the 
lumbar findings reported were of a congenital, not a post-
traumatic nature.

Dr. Cid's June 1958 report of treating the veteran from April 
1952 to May 1955 for interstitial myositis with tenderness of 
the muscles including those of the neck and lumbar region 
does not show a nexus with service.  On VA examination of the 
left ankle, the veteran mentioned pain in the hypochondriac 
region (the region of the upper lateral abdomen about the 
costal cartilages on either side of the epigastric region -- 
Dorland's Illustrated Medical Dictionary 1443 (27th ed. 
1988)).  Dr. Generoso reported in February1976 that the 
veteran saw him for complaints of fever, chills, chest and 
back pains on and off for 40 years.  A chest x ray was 
compatible with chronic bronchitis, but the no x ray finding 
of skeletal deformity was reported.  The diagnosis was 
bronchitis, myositis, left chest, and peripheral neuritis of 
both legs.  Dr. Cid did not opine a link with service.

A June 1988 chest x ray showed right lung pneumonitis and 
pleuritis, but no mention of rib defect.  Dr. Padua reported 
in June 1988 that he saw the veteran three times for 
complaints of chest pain on the costochondral junction and 
diagnosed rheumatoid arthritis, left chest area, secondary to 
a previous trauma.  A May 1993 note with an illegible 
signature, purportedly from an M.D., stated the veteran has 
traumatic arthritis of the left costochondral junction.  In 
September 1993, Dr. Sabellina reported the veteran's 
complaints of numbness and shooting chest pain on the left 
for a very long time.  The doctor noted bone prominence at 
the left subcostal margin, nontender, not swollen, but 
causing discomfort at times.  Neither the May 1993 reporter 
nor Dr. Sabellina linked the findings to trauma in service.

A November 1993 statement from , Dr. Cabato reported the 
veteran's history of intermittent left chest and subcostal 
pain since sustaining severe blows to the left chest during 
guerilla days with swelling and tenderness for seven years, 
with current treatment for neuralgia, left chest, probably 
secondary to rib fractures, left chest.  It is significant 
and persuasive that Dr. Cabato never again in statements of 
February 1995, September 1996, May 1997, September 1999, and 
June 2002 opined a nexus between current findings and the 
veteran's fall in service.  Even more significantly, in 
September 1996, Dr. Cabato noted protruding ribs at the left 
costal margin and identified the opinion that current signs 
and symptoms began with a fall in service as the veteran's.  
Again in May 1997, Dr. Cabato reported that the veteran 
claimed that his aches and pains resulted from old rib 
fractures sustained in World War II.  Dr. Cabato's office 
treatment records of November 1993 to September 1999 also 
reveal that he noted the veteran's report of history without 
independent medical analysis or comment.  The collection of 
submissions from Dr. Cabato taken together are persuasive 
that the November 1993 opinion was not a bona fide 
independent medical opinion, but rather a restatement of the 
veteran's report of the historic event and of the veteran's 
opinion of a link between his current complaints and the past 
event.  LeShore v. Brown, 8 Vet. App. 406 (1995).

X ray reports of February 1995 from Dr. Nagal show 
hyrpertrophic degenerative arthritis of the cervical and 
thoracic vertebrae and senile osteoporosis; a chest x ray 
showed aortic disease but not skeletal defects, and a 
lumbosacral x ray study showed transitional vertebra at L5, 
subluxation of L3-L4, osteoarthritis, and mild scoliosis with 
signs of muscle spasm.  The findings essentially confirmed 
the sacrolization found in the VA study of July 1955 without 
evidencing residua of trauma in service.  In January 1998, 
Dr. Ocampo noted the veteran's history of trauma of the left 
side of the body during World War II and diagnosed left-sided 
weakness, left upper extremity, without expressing an opinion 
about the neck, chest, or back.  A January 1998 chest x ray 
study showed the bony thorax normal.

On VA examination in February1999, the veteran complained of 
pain on the right side of his chest.  The examination was for 
his left foot disability and expressed no diagnosis or 
opinion otherwise.

A February 2000 statement from Dr. Macrohon reported the 
veteran's complaints for several years of pain and stiffness 
of the neck, lower back and chest.  His impression was 
generalized osteoarthritis and cervical and lumbar 
spondylosis.  The included x ray reports showed the bony 
thorax was normal, the cervical spine showed osteoarthritis 
with narrowed disc space at C6-C7 and no evidence of 
fracture, and the lumbar spine had spondylolisthesis L3-L4, 
osteoarthritis and narrowed disc space of L3-L4.  None of 
this evidence links any finding to service.  In June 2002, 
Dr. Macrohon submitted office treatment records of January to 
October 2000, which also showed no opinion of a nexus between 
findings current and service.

Statements from Dr. Arquiza of September 1999, June 2002, 
January 2003 and February 2005 reported treatment of the 
veteran from May 1999 to February 2005; office treatment 
records from May 2005 to January 2003 are of record.  Dr. 
Arquiza noted the veteran's history repeatedly from May 1999 
to February 2005 without ever stating an opinion of a nexus 
between the veteran's fall in service and current neck, 
spinal cord or chest complaints.  Significantly, the repeated 
submission of his medical statements and records with the 
veteran's statements attesting to injuries in service is 
persuasive that Dr. Arquiza knew of the veteran's objective, 
yet he never provided the requested opinion until February 
2005.  Dr. Arquiza's statement of August 2003 that the 
veteran has post-traumatic osteoarthritis of the entire spine 
is contradicted by the August 2003 x-ray study reports from 
his records, which show no defect of the bony thorax, i.e., 
the x ray evidence of osteoarthritis of the cervical and 
lumbar spine without degeneration of the thoracic spine is 
persuasive that Dr. Arquiza's report is not accurate.  Dr. 
Arquiza's August 2003 x ray report is consistent with a June 
2005 VA x ray findings of no thoracic abnormality.  Taken 
together, the most persuasive interpretation of the evidence 
from Dr. Arquiza is that his February 2005 opinion finding 
post-traumatic arthritis of the chest represents capitulation 
to the veteran's persistent pressure to provide such an 
opinion, and it therefore lacks probative value to establish 
that current pathology of the ribs, if any, did not originate 
with the fall in service.

Finally, an extensive VA examination report of June 2005 
reveals the examiner took a history from the veteran, which 
he reiterated in the examination, reviewed the records, and 
reported current findings and a medical opinion of the 
probability of a relationship between current findings and 
the injury in service.  The VA examiner articulated his 
opinion as based on the nature of the current findings in 
relation to the reported history.  In so doing, the examiner 
diagnosed blunt trauma of the chest with no fracture in 
service and that it is unlikely that current complaints are 
related to service, because the veteran healed from the 
trauma and x ray findings show no evidence of fracture.

Regarding the neck, back, and spinal cord, which he discussed 
in terms of the cervical and lumbar spine, he diagnosed 
intervertebral osteochondrosis, with cervical arthrosis at 
the left and spondylosis deformans; intervertebral 
osteochondrosis, L3/L4, L4/L5, with spondylosis deformans and 
reverse spondylosis, L3/L4.  He opined that the current 
findings in the neck and spine are more likely than not 
degenerative in nature, and not traumatic, as shown in the x 
ray results.  He opined that it is less likely than not that 
current pathology of the neck and spinal cord results from 
injuries sustained in service.  He also diagnosed the 
neuropathy of the veteran's lower extremities to be 
nutritional and metabolic in etiology.  He did not report a 
musculoskeletal etiology.

Taking all of the evidence together, the hiatus in the 
records from 1945 to 1952, the lack of probative weight 
reasonably to be given the private medical opinions of a 
nexus between current findings and service for the reasons 
stated, and the greater weight given the VA findings in July 
1955 and in June 2005, the preponderance of the evidence is 
against granting service connection for residuals of an 
injury of the chest, of the neck, or of the spinal cord.



II.  Duty to Notify and to Assist

In October 2004, the Board of Veterans' Appeals reopened the 
service connection claims at issue in this appeal and 
remanded the claims for de novo adjudication.  Any prior 
failure to provide notice of the information and evidence 
necessary to substantiate the claim, including the merits of 
the claim became moot.  In January and February 2005, prior 
to de novo review of the claims, VA notified the veteran of 
the information and evidence necessary to substantiate his 
service connection claims, of his right to VA assistance to 
obtain evidence, and of his and VA's respective 
responsibilities to produce information and evidence.  The 
letters explicitly requested the veteran to submit any 
evidence currently in his possession.  VA did not notify the 
veteran of the rating and effective date elements of his 
service connection claim, or of any aspect of his and VA's 
respective burdens in producing pertinent information and 
evidence.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).  In light of the 
results on appeal, that breach of the duty to notify and 
assist the appellant did not prejudice him right or ability 
to participate in prosecuting his claims.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  VA has discharged its 
notice obligations in this case.

VA has obtained all information and evidence of which it had 
notice and authorization to obtain.  VA has not obtained 
contemporaneous service medical records.  The veteran has 
reported actual knowledge that those records no longer exist 
or are unobtainable; consequently, any failure of VA to 
notify him of specific failures to obtain that evidence is 
moot and without prejudice to the veteran's claims.  VA has 
examined the veteran and obtained all medical opinions 
necessary to decide the claims.  VA has discharged its duty 
to assist the veteran to obtain evidence to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (e) (2005).

ORDER

Service connection for residuals of an injury of the chest, 
of the neck, and of the spinal cord is denied.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has determined that the notice VA provides a claimant 
for VA benefits must inform him or her of the information and 
evidence necessary to substantiate all elements of the claim 
to satisfy the requirements of section 5103(a), title 38, 
United States Code.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the notices VA provided related to the claim for increased 
disability compensation for a gunshot wound of the left foot 
in July, August, and September 2003 did not notify the 
veteran that the effective date of any increase in the 
disability rating would be part of the adjudication of his 
claim, and that establishment of the correct effective date 
of any increase in rating is amenable to proof by evidence 
and argument.

If a deficiency in the notice prejudiced the veteran's claim, 
VA may not decide the matter on appeal until it cures the 
defect.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The deficiency is inherently prejudicial if it pertains to a 
fundamental element of the claim and inhibits the claimant 
from assisting or participating in prosecuting that claim.  
Id.  In this case, VA increased the rating of the veteran's 
gunshot wound, effective from a date during the pendency of 
his appeal.  As the statement above of the increased rating 
claim shows, when VA increased a disability rating for less 
than the maximum period provided by law, the effective date 
of the staging is inherently at issue in the claim.  Where 
the determination on appeal must consider the correct date of 
any increase in rating that is in effect for part of the 
period under consideration, the veteran's case is inherently 
prejudiced if he is uninformed of the information and 
evidence necessary to substantiate or support increasing the 
rating from an earlier date.  Consequently, this veteran must 
now have notice of the effective date elements of his claim 
consistent with the rule in Mayfield, 19 Vet. App. 103, to 
satisfy the requirements of section 5103(a).



Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that any increase 
in the rating of his service-connected 
gunshot wound of the left foot, including 
the increase to 20 percent awarded in his 
claim thus far, includes a determination 
of the effective date of that increase.  
Notify him that the effective date will be 
based on certain findings of fact and the 
controlling law.  Notify him what 
information and evidence will be the basis 
of any assignment of an effective date of 
an increase in rating, and which 
information and evidence, if any, he must 
submit, and which, if any, VA will attempt 
to obtain.  The notice must generally 
satisfy the notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005), as elucidated 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006)

2.  Readjudicate the claims for increased 
rating for residuals of a gunshot wound of 
the left foot.  If the claim is not 
granted in full, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


